SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2016 IRSA Propiedades Comerciales S.A. (Exact name of Registrant as specified in its charter) IRSA Commercial Properties Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA Propiedades Comerciales S.A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of the letter datedMay5, 2016, filed by the Company with the Mercado de Valores de Buenos Aires S.A.and the Comisión Nacional de Valores. By letter dated May 5, 2016, IRSA Propiedades Comerciales S.A. (the “Company”) reported that on May 4, 2016 the Company has redeemed US$60,496,000 aggregate principal amount of its IRSA PC’s 7.875% Notes due 2017, Series No. 1 (the “Notes”) in accordance with the terms of the redemption notice published in 6-k Form dated April 5, 2016. The redemption price was equal to 100.000% of the aggregate principal amount of the outstanding Notes plus accrued interest. As a result of the redemption, the outstanding amount of the Notes was cancelled in full. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Propiedades Comerciales S.A. By: /S/ Saúl Zang Name: Saúl Zang Title: Responsible for relationship with the markets Dated:May 6, 2016
